PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim, respondent's Answer, and correspondence from claimant.
Claimant seeks $ 1,181.36 for providing telephone services to respondent. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid. In its Answer, respondent admits the validity of the claim, but states that the correct amount owed to claimant is $386.35. Respondent further states that there were sufficient funds expired in the appropriate *29fiscal year from which the invoices could have been paid. Claimant and respondent reviewed the Answer of the respondent and the parties now agree that the correct amount owed to claimant is $600.00 which agreement was memorialized in correspondence to this Court. The claim is considered submitted for decision upon that correspondence.
Accordingly, the Court makes an award to claimant in the amount of $600.00.
Award of $600.00.